DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 requires the polycrystalline semiconductor to comprise three distinct components, a channel, a first electrode, and a second electrode.  The drawings do not adequately disclose which portions of the polycrystalline semiconductor comprise each component.  Figure 5 illustrates a plan view of the polycrystalline semiconductor labeled as comprising a channel 1132, a first electrode 1131, and a second electrode 1133 without any illustration of where the monolithic piece of semiconductor is channel semiconductor or first or second electrode semiconductor.  [0084] of the specification discloses “The first electrode 1131 and the second electrode 1133 of the driving transistor T1 may be positioned or disposed on respective sides of the channel 1132 of the driving transistor T1”.  The portion of the polycrystalline semiconductor which comprises the channel and whether the polycrystalline semiconductor is or is not monolithic must be shown or the feature(s) canceled from the Claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 16 is objected to because of the following informalities:  The limitation: 
“a first transistor electrically connected between the first electrode of the driving transistor electrically connected to the driving voltage line” should read:
 “a first transistor electrically connected between a first electrode of the driving transistor electrically connected to the driving voltage line” for proper antecedent support.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim (US 2021/0202541).

Regarding Claim 16 (Original), Lim teaches a display device comprising:
a light emitting diode [fig. 2 @ED] electrically connected between a driving voltage line [fig. 2 @VDD] that transmits a driving voltage and a common voltage line [fig. 2 @VSS] that transmits a common voltage;
a driving transistor [fig. 2 @T2] electrically connected between the driving voltage line and the light emitting diode [fig. 3 illustrates claimed structure];
a first transistor [fig. 2 @T1] electrically connected between the first electrode of the driving transistor electrically connected to the driving voltage line [fig. 2 @N1] and a data line [fig. 2 @DL] that transmits a data voltage [fig. 2 @Vdata];
a second transistor [fig. 2 @T3] electrically connected between a second electrode of the driving transistor electrically connected to the light emitting diode [fig. 2 @N3] and a gate electrode of the driving transistor [fi. 2 @N2];
a third transistor [fig. 2 @T6] electrically connected between the light emitting diode [fig. 2 @EO] and an initialization voltage line that transmits an initialization voltage [fig. 2 @Vini]; and
a storage capacitor [fig. 2 @Cst] electrically connected between the driving voltage line [fig. 2 @NVDD] and the gate electrode of the driving transistor [fig. 2 @N2], wherein
the driving transistor [fig. 2 @T2, fig. 3A teaches the driving transistor is first transistor 300] includes a polycrystalline [¶0073, “The first semiconductor pattern 310 may include a semiconductor material.  For example, the first semiconductor pattern 310 may include poly-silicon (Poly-Si) which is a polycrystalline semiconductor material”] semiconductor, and the second transistor [fig. 2 @T1] and the third transistor [fig. 2 @T6] include oxide semiconductors [¶0006 – ¶0008 teach implementing a first semiconductor for the driving transistor and a second semiconductor for switching transistors to optimize pixel performance. ¶0010 teaches the second semiconductor comprises an oxide semiconductor, ¶0061 teaches T1 and T6 are formed as N-type transistors to achieve fast switching speeds]. 

Regarding Claim 20 (Original), Lim teaches the display device of Claim 16, wherein
the driving transistor is a p-type transistor, and the first transistor and the second transistor are an n-type transistor [¶0058, “the second transistor T2 of the first to sixth transistors T1 to T6 may be a P-type transistor …, and the remaining first, third to sixth transistors T1, T3.about.T6 may be N-type transistors”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each Claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 2021/0210513) in view of Lim (US 2021/0202541).  All reference is to Ikeda unless indicated otherwise.

Regarding Claim 1 (Original), Ikeda teaches a display device comprising:
a driving [¶0062] transistor [fig. 5 @DRT] disposed on a substrate [fig. 5 @21];
a semiconductor [¶0051] including 
a channel [fig. 5 @61], 
a first electrode [fig. 5 @61a,¶0054], and 
a second electrode [¶0055, fig. 5 @unlabeled portion of 61 coupled to 65, connects drain of drive transistor DRT to source of output transistor BCT] of the driving transistor [fig. 5 @DRT];
a gate electrode [fig. 5 @64] of the driving transistor [fig. 5 @DRT] positioned on [¶0071, “ In the example illustrated in FIG. 5, the transistors have what is called a bottom-gate structure.  The transistors may have a top-gate structure in which the gate electrode is provided on the semiconductor layer”] the channel [fig. 5 @61] of the driving transistor [fig. 5 @DRT];
a first storage electrode [fig. 5 @61a, ¶0054, “The first capacitance Cs1 is formed between the first partial semiconductor layer 61a and the gate electrode 64”] positioned on the gate electrode [fig. 5 @64] of the driving transistor;
a light blocking layer [fig. 5 @78a (unlabeled electrode on left] of a first transistor [fig. 5 @SST] and a light blocking layer [fig. 5 @74 (L8a)] of a second transistor [fig. 5 @IST] positioned on the substrate;
an oxide semiconductor [¶0051] including:
a channel [fig. 5 @75], a first electrode [fig. 7 @portion of 75 coupled to 76], and a second electrode [fig. 7 @portion of 75 connected to 77] of the first transistor [fig. 5 @SST] positioned on the light blocking layer [fig. 5 @ML1] of the first transistor [fig. 5 @SST]; and
a channel [fig. 5 @71], a first electrode [fig. 5 @portion of 71 connected to 72], and a second electrode [fig. 5 @portion of 71 connected to 73] of the second transistor [fig. 5 @IST] positioned on the light blocking layer [fig. 5 @ML1] of the second transistor [fig. 5 @IST];
a gate electrode [fig. 5 @78] of the first transistor [fig. 5 @SST] positioned on [¶0071] the channel of the first transistor [fig. 5 @75]; and
a gate electrode [fig,. 5 @74] of the second transistor [fig. 5 @IST] positioned on [¶0071] the channel of the second transistor [fig. 5 @71], wherein
the light blocking layer of the first transistor [fig. 5 @ML1] and the first storage electrode [fig. 5 @61a] are positioned on a same layer, and
the light blocking layer of the second transistor [fig. 5 @ML1] and the gate electrode of the driving transistor [fig. 5 @64] are positioned on a same layer
Ikeda does not teach the driving transistor is a polycrystalline semiconductor and the switching transistor is an oxide semiconductor
Lim teaches a driving transistor [fig. 2 @T2, fig. 3A teaches the driving transistor is first transistor 300] is a polycrystalline semiconductor [¶0073, “The first semiconductor pattern 310 may include a semiconductor material.  For example, the first semiconductor pattern 310 may include poly-silicon (Poly-Si) which is a polycrystalline semiconductor material”] and 
a switching transistor [fig. 2 @T1] is an oxide semiconductor [¶0080, “The second semiconductor pattern 410 of the second thin film transistor 400 may include a different material from the first semiconductor pattern 310 of the first thin film transistor 300.  The second semiconductor pattern 410 may include an oxide semiconductor”]


Regarding Claim 2 (Original), Ikeda in view of Lim teaches the display device of Claim 1, wherein
the driving transistor is a p-type transistor, and the first transistor and the second transistor are an n-type transistor [Lim: ¶0058, “the second transistor T2 of the first to sixth transistors T1 to T6 may be a P-type transistor …, and the remaining first, third to sixth transistors T1, T3.about.T6 may be N-type transistors”].

Regarding Claim 7 (Original) Ikeda teaches a display device comprising:
a driving [¶0062] transistor [fig. 5 @DRT] disposed on a substrate [fig. 5 @21];
a semiconductor [¶0051] including 
a channel [fig. 5 @61], 
a first electrode [fig. 5 @61a,¶0054], and 
a second electrode [¶0055, fig. 5 @unlabeled portion of 61 coupled to 65, connects drain of drive transistor DRT to source of output transistor BCT] of the driving transistor [fig. 5 @DRT];
a gate electrode [fig. 5 @64] of the driving transistor [fig. 5 @DRT] positioned on [¶0071, “ In the example illustrated in FIG. 5, the transistors have what is called a bottom-gate structure.  The transistors may have a top-gate structure in which the gate electrode is provided on the semiconductor layer”] the channel [fig. 5 @61] of the driving transistor [fig. 5 @DRT];
a first storage electrode [fig. 5 @61a, ¶0054, “The first capacitance Cs1 is formed between the first partial semiconductor layer 61a and the gate electrode 64”] positioned on the gate electrode [fig. 5 @64] of the driving transistor;
a light blocking layer [fig. 5 @78a (unlabeled electrode on left] of a first transistor [fig. 5 @SST] and a light blocking layer [fig. 5 @74 (L8a)] of a second transistor [fig. 5 @IST] positioned on the substrate;
an oxide semiconductor [¶0051] including:
a channel [fig. 5 @75], a first electrode [fig. 7 @portion of 75 coupled to 76], and a second electrode [fig. 7 @portion of 75 connected to 77] of the first transistor [fig. 5 @SST] positioned on the light blocking layer [fig. 5 @ML1] of the first transistor [fig. 5 @SST]; and
a channel [fig. 5 @71], a first electrode [fig. 5 @portion of 71 connected to 72], and a second electrode [fig. 5 @portion of 71 connected to 73] of the second transistor [fig. 5 @IST] positioned on the light blocking layer [fig. 5 @ML1] of the second transistor [fig. 5 @IST];
a gate electrode [fig. 5 @78b unlabeled right side electrode] of the first transistor [fig. 5 @SST] positioned on [¶0071] the channel of the first transistor [fig. 5 @75]; and
a gate electrode [fig,. 5 @74 (L8)] of the second transistor [fig. 5 @IST] positioned on [¶0071] the channel of the second transistor [fig. 5 @71], wherein
an inverted scan signal [construed as pixel control signal on L7] is applied [¶0058 teaches using L7a to apply the pixel control signal to a dual gate structured first transistor] to the light blocking layer of the first transistor [fig. 5 @78a (unlabeled electrode on left] and the gate electrode of the first transistor [fig. 5 @78b unlabeled right side electrode], and 
a first emission control signal [¶0056 teaches applying control signal on L8 and L8a to second transistor in a double gate configuration] is applied to the light blocking layer of the second transistor [fig. 5 @74 (L8a)] and the gate electrode of the second transistor [fig,. 5 @74 (L8)]
Ikeda does not teach the driving transistor is a polycrystalline semiconductor and the switching transistor is an oxide semiconductor
Lim teaches a driving transistor [fig. 2 @T2, fig. 3A teaches the driving transistor is first transistor 300] is a polycrystalline semiconductor [¶0073, “The first semiconductor pattern 310 may include a semiconductor material.  For example, the first semiconductor pattern 310 may include poly-silicon (Poly-Si) which is a polycrystalline semiconductor material”] and 
a switching transistor [fig. 2 @T1] is an oxide semiconductor [¶0080, “The second semiconductor pattern 410 of the second thin film transistor 400 may include a 
	Before the application was filed it would have been obvious to one of ordinary skill in the art to fabricate the driving transistor from polycrystalline semiconductor and the switching transistor from oxide semiconductor, as taught by Lim, into the display device, taught by Ikeda, in order to form a driving thin film transistor that is advantageous in the gradation presentation as the current change amount to the voltage change amount is small, while the switching thin film transistor has a fast on-off characteristic (Lim: ¶0007).

Regarding Claim 8 (Original), Ikeda in view of Lim teaches the display device of Claim 7, wherein
the driving transistor is a p-type transistor, and the first transistor and the second transistor are an n-type transistor [Lim: ¶0058, “the second transistor T2 of the first to sixth transistors T1 to T6 may be a P-type transistor …, and the remaining first, third to sixth transistors T1, T3.about.T6 may be N-type transistors”].

Regarding Claim 12 (Original), Ikeda in view of Lim teaches the display device of Claim 7, further comprising
an inverted scan line [L7] extending in a direction [fig. 4 @dx] on the substrate [¶0058, “The two branch signal lines L7a are parts branched off from the pixel control signal line L7 in the second direction Dy.  The parts of the two branch signal lines L7a overlapping the semiconductor layer 75 each function as a gate , and receiving the inverted scan signal [construed as the pixel control signal], wherein 
the light blocking layer and the gate electrode of the first transistor are electrically connected to the inverted scan line [¶0058 via branch signal lines L7a].

Regarding Claim 14 (Original), Ikeda in view of Lim teaches the display device of Claim 7, further comprising
a first emission control line [fig. 4 @L8] extending in a direction on the substrate [fig. 4 @Dx], and
receiving the first emission control signal ¶0082 construed as the initialization control signal line], wherein 
the light blocking layer and the gate electrode of the second transistor are
electrically connected to the first emission control line [¶0056, “The parts of the initialization control signal line L8 and the branch signal line L8a overlapping the semiconductor layers 71 and 71A each function as a gate electrode 74 of the initialization transistor IST.  In other words, the initialization transistor IST has a double-gate structure in which two gate electrodes are provided overlapping the respective semiconductor layers 71 and 71A”].

Allowable Subject Matter
Claims 3-6, 9-11, 13, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 






/Douglas M Wilson/Examiner, Art Unit 2694